Citation Nr: 0028910	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  92-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a right ankle 
disorder, to include instability, as secondary to the 
service-connected burn residuals.  

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected burn 
residuals.  

3.  Entitlement to service connection for a left low leg and 
ankle disorder, claimed as secondary to the service-connected 
burn residuals.  

4.  Entitlement to service connection for a right low leg 
disorder, claimed as secondary to the service-connected burn 
residuals.  

5.  Entitlement to an increased evaluation for the service-
connected burn scars of the feet and legs, currently rated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to March 
1973.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
RO.  

In March 1994 and March 1995, the Board remanded the case for 
additional development of the record.  In a January 1997 
decision, the Board denied the veteran's claims.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the "Court").  

In a November 1998 order, the Court granted a Joint Motion, 
vacating the January 1997 Board decision and remanding the 
case for additional proceedings.  

In August 1999, the Board remanded the case for compliance 
with the Court's order.  

(The increased rating matter is one of the issues discussed 
in the remand portion of this document.)  



FINDINGS OF FACT

1.  In an October 1990 decision, the Board denied the 
veteran's claim of service connection for right ankle 
disorder manifested by instability, as secondary to the 
service-connected burn residuals.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1990 Board decision.  

3.  The veteran's claims of service connection for a right 
ankle and low leg, left ankle and low leg and low back 
disabilities are plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a right ankle disorder manifested by 
instability, as secondary to service-connected burn 
residuals.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.310 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a low back disorder as 
secondary to the service-connected burn residuals.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left low leg and ankle 
disorder as secondary to the service-connected burn 
residuals.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999).  

4.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a right low leg and ankle 
disorder as secondary to the service-connected burn 
residuals.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

In October 1990, the Board denied the veteran's original 
claim of service connection for a right ankle disorder.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence considered by the Board in October 1990 included 
service medical records, statements and testimony of the 
veteran and VA and private medical reports.  

A careful review of the service medical records shows that 
the veteran was treated for first and second degree burns to 
both feet and legs.  A July 1973 VA examination of the right 
lower extremity was unremarkable except for the pigmentation 
changes of the lower portion of the leg and foot.  

A January 1990 VA examination report noted that the veteran 
complained of a two-year history of pain in the right foot 
and ankle area.  The assessment was that of a history of burn 
involving the lower extremities and pain in the right ankle 
and foot with alleged instability.  No significant increased 
laxity was found.  Other VA and private medical evidence did 
not include right ankle complaints or treatment.  

The evidence received subsequent to the October 1990 Board 
decision includes VA and private medical records, records 
from the Social Security Administration, statements and 
testimony from the veteran and additional service medical 
records.  

Of particular interest is a September 1991 VA examination 
report.  The pertinent diagnosis was that of lateral right 
ankle instability.  An April 1995 VA examination report 
indicates that the veteran had no right ankle jerk.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the October 1990 Board decision.  
Further, there is objective evidence of right ankle 
disability.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a right ankle disorder manifested by instability, as 
secondary to service-connected burn residuals.  


II.  Well groundedness

As the veteran's claims of service connection for a right 
ankle disorder manifested by instability, as secondary to 
service-connected burn residuals, has been reopened, the 
Board must now determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc).  

In addition, before reaching the merits of the claims of 
service connection for right low leg, left ankle and low leg 
and low back disabilities, the Board must first consider 
whether the claims are well grounded.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439.  

The veteran claims that as a result of burns he suffered to 
his feet and lower extremities, he now has disability of the 
low back, left low leg and ankle, and right low leg and 
ankle.  He contends that these conditions have been 
proximately caused by his service-connected disability.  

The medical evidence of record, including several VA 
examination reports, have diagnosed disabilities of the low 
back, left low leg and ankle and right low leg and ankle.  

Furthermore, the Board, in March 1995, remanded the case for 
examinations to determine the etiologies of the claimed 
disabilities.  Thus, it appears that the Board believed it 
was compelled to assist the veteran-that is, that the claims 
were well grounded.  

Once a claim is found to be well grounded, VA waives any 
further challenge on the issue and obligates itself to 
provide assistance to the veteran.  See Nolen v. Gober, No. 
98-215 (U.S. Vet. App. Sept. 21, 2000).  Thus, the Board now 
holds that these claims of service connection are well 
grounded.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a right ankle disorder 
manifested by instability, as secondary to service-connected 
burn residuals, and the claim is well grounded, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  

As the claim of service connection for a low back disorder as 
secondary to the veteran's service-connected burn residuals 
is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  

As the claim of service connection for a left low leg and 
ankle disorder as secondary to the veteran's service-
connected burn residuals is well grounded, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  

As the claim of service connection for a right low leg 
disorder as secondary to the veteran's service-connected burn 
residuals is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.  



REMAND

In this case, the RO determined that the veteran had failed 
to submit new and material evidence to reopen the claim of 
service connection for a right ankle disability.  The RO also 
determined that the remaining service connection issues were 
not well grounded.  As the Board has found otherwise and the 
RO has not conducted a review of the claims on the merits, 
the Board must remand the case for such action.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Regarding the veteran's increased rating claim, the extent of 
the veteran's burn residuals is unclear from the recent 
examinations.  The veteran should be afforded another 
examination to determine the area of scarring involved as 
well as whether the scarring is tender.  The RO should 
consider whether the veteran is entitled to a separate rating 
for the scars pursuant to 38 C.F.R. § 4.118, including 
Diagnostic Code 7804 for painful scars and Diagnostic Code 
7805 for related functional limitation and 38 C.F.R. § 4.118, 
including the Note under Diagnostic Code 7802 referring to 
ratings for widely separated areas.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for all claimed disability of the 
low back and lower extremities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected burn 
residuals.  All indicated testing in this 
regard should be performed, and the 
claims folder should be made available to 
the examiner for review.  The examiner 
should describe all disabling 
manifestations associated with the burn 
residuals the veteran suffered in 
service.  The examiner should 
specifically describe the area affected 
by the burn scars, specifically providing 
an estimate of the size of the scarring.  
The examiner should also state whether 
there is any tenderness or functional 
limitation associated with the burn 
scars.  Complete rationale for all 
opinions expressed must be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the issues on appeal, 
conducting a de novo review of the 
service connection issues.  If the 
benefits sought on appeal are not 
granted, he and his representative should 
be issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



